Citation Nr: 1402128	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-26 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.   Entitlement to service connection for depression.

2.   Entitlement to a rating in excess of 10 percent for a lumbar strain with degenerative disc space narrowing prior to December 30, 2011 ("back disability").

3.  Entitlement to a rating in excess of 40 percent for the back disability as of as of December 30, 2011.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to September 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The Board also notes that in May 2013 the Veteran submitted a letter and VA outpatient records without a waiver of review of the evidence by the agency of original jurisdiction (AOJ).  However, a review of the evidence indicates that the VA records were already considered by the AOJ in the December 2010 Statement of the Case (SOC).  Moreover, the Veteran's May 2013 statement repeated the contentions raised in his March 2013 letter addressed to the Board, which was also considered by the AOJ in its October 2013 rating decision.  Therefore, the Board finds that a waiver is not required.  See 38 C.F.R. § 20.1304.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  At the December 2012 Board hearing, the Veteran indicated that he wished to withdraw his appeal to the Board as to the issue of entitlement to service connection for depression. 

2.  Prior to December 30, 2011, the Veteran's back disability has resulted in motion limited to 60 degrees or less forward flexion of the thoracolumbar spine, a combined range of motion of the thoracolumbar spine of 120 degrees or less, and in muscle spasm or guarding resulting in abnormal gait or spinal contour; objective neurologic abnormalities or incapacitating episodes have not been shown.

3.  As of December 30, 2011, the Veteran's back disability has resulted in motion limited to 30 degrees or less forward flexion of the thoracolumbar spine; objective neurologic abnormalities or incapacitating episodes have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for depression.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Prior to December 30, 2011, the criteria for entitlement to an initial disability rating in excess of 10 percent for a service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).

3.  After December 30, 2011, the criteria for entitlement to an initial disability rating in excess of 40 percent for a service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the Veteran withdrew his claim for entitlement to service connection for depression during the December 2012 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  See 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2013).

The Board will now address the Veteran's claim regarding his back disability.  Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The present appeal involves disability of the musculoskeletal system.  Scheduler ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes found at 38 C.F.R. § 4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a. 

The General Formula provides that an evaluation of 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire  thoracolumbar spine.  Id. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  
 
Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a at Note (5).  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id.  

For VA compensation purposes, normal flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for  the thoracolumbar spine is 240 degrees.  Id. at Note (2).      

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes,  a 10 percent rating is assigned where there are incapacitating episodes having a total of at least one week but less than two weeks during the past twelve months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least  two weeks but less than four weeks during the past twelve months.  Id.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Id.  A 60 percent rating  is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).   

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

In this case, prior to December 30, 2011, the Veteran's back disability has been evaluated as 10 percent disabling under DC 5237.  From December 30, 2011, forward, the Veteran's back disability has been evaluated as 40 percent disabling.

Turning to the evidentiary record, VA outpatient records from August 2010 to November 2009 show the Veteran received ongoing treatment for chronic back pain with reports of pain down his leg.  His treatment included physical therapy with lumbar traction and the use of a tens unit.  

The Veteran also underwent a VA examination in November 2009.  At that time, the Veteran demonstrated forward flexion of 80 degrees, extension to 28 degrees, left lateral flexion and rotation to 30 degrees, and right lateral flexion and rotation to 30 degrees.  The Veteran's combined range of motion of the thoracolumbar spine was 228 degrees.  The Veteran's range of motion was not additionally limited by fatigue, weakness, lack of endurance, or incoordination. 

Furthermore, muscle spasm was absent, and there was no guarding of movement.  In addition, there was no atrophy or ankylosis found, and there was a negative straight leg raising on both the left and right side.  The Veteran also did not exhibit any sensory deficits, and the examiner concluded there was no sign of lumbar intervertebral disc syndrome. 

The Veteran continued to receive treatment for back pain from VA.  For example, the Veteran's back pain was treated in September 2010; radicular symptoms were denied at that time. In his September 2011 VA Form 9, the Veteran noted ongoing discomfort and chronic pain in this back "with no improvement."  

The Veteran underwent another VA examination in December 2011.  Upon examination, the Veteran exhibited forward flexion of 25 degrees, extension to 10 degrees, left lateral flexion and rotation to 20 degrees, and right lateral flexion and rotation to 20 degrees.  The Veteran's combined range of motion of the thoracolumbar spine was 115 degrees.  After repetitive use, the Veteran demonstrated weakened movement and pain on movement.   He also demonstrated guarding or muscle spasm severe enough to result in an abnormal gait.  However, muscle strength, reflex testing, and a sensory exam all yielded normal results.  There were no signs of radiculopathy, and no other neurologic abnormalities were noted, including bowel or bladder problems.  Finally, the examiner indicated the Veteran did not suffer from intervetebral disc syndrome.  

Subsequently, VA treatment records demonstrate ongoing treatment for back pain with the Veteran complaining of daily pain and difficulty sleeping due to his symptoms.  A July 2012 Disability Benefits Questionnaire confirmed the Veteran's ongoing chronic back pain but was negative for any neurological conditions. 

In September 2012, the Veteran underwent another VA examination.  At that time, he demonstrated forward flexion of 35 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, left lateral rotation to 15 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 15 degrees.  The Veteran's combined range of motion of the thoracolumbar spine was 115 degrees.  There was no objective evidence of painful motion documented throughout testing, and there was no additional limitation in range of motion upon repetitive testing.  The examiner described the functional impact of the Veteran's condition as preventing him from standing, sitting, or walking for long periods of time.  

In addition, the examiner did not report guarding or muscle spasm, and muscle strength and reflex testing was normal.  Furthermore, the Veteran did not exhibit signs of radiculopathy or any neurologic abnormalities, to include bowel or bladder problems.  The examiner also noted that the Veteran did not suffer from intervetebral disc syndrome.  

The Veteran also testified at a Board hearing in December 2012.  The Veteran stated he continues to have difficulty sleeping due to his back pain and that his treatment has focused on pain management and increasing his flexibility.  The Veteran also reported pains down his legs and into his rectum.  

Regarding the impact on his daily living, the Veteran testified that he has difficulty standing for long periods of time and walking.  He also reported flare ups that occur about four to seven times a month that result in pain that could last for a few hours or an entire night.  He indicated that his flare ups increase during cold weather.  

Since the Board hearing, VA treatment records continue to show that the Veteran suffers from chronic low back pain.  For example, in April 2013, the Veteran was given an epidural steroid injection in the spine, but he continued to experience pain.  However, in June 2013 treatment records show the Veteran's lumbosacral spine showed "normal lordosis without scoliosis" with "smooth, easy, and swift" transfers.

Moreover, in a March 2013 statement, the Veteran, in pertinent part, discussed his chronic back pain and associated sleep impairment.  He indicated that his past treatment, such as steroid injection and physical therapy, have not relieved his back pain.  The Veteran indicated he cannot work due to several conditions, including back pain, which has resulted in financial difficulty.  In May 2013, the Veteran provided another statement reiterating the contents of the March 2013 letter.

The evidence of record also includes records associated with the Veteran's claim for disability benefits under the Social Security Administration (SSA).  Although the primary diagnosis utilized by SSA in its determination was anxiety related orders and mood disorders, the Veteran also provided information regarding his back.  Specifically, in his application for benefits, the Veteran described his pain as chronic and reported difficulty lifting, standing, and walking due to his back pain. 

After a review of the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected back disability is not warranted  prior to December 30, 2011 under either the General Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

First, prior to December 30, 2011, the Veteran was never found to have muscle spasm or guarding that resulted in abnormal gait or contour.  Moreover, the record fails to show either ankylosis or a fractured spine, and the Veteran's range of motion did not reach the limitation specified by the values listed for a 20 percent or higher rating.  Finally, the evidence does not show that the Veteran suffered from intervertebral disc syndrome or that he required bed rest, as prescribed by a physician.

As of December 30, 2011, forward, the Veteran demonstrated muscle spasm or guarding resulting in an abnormal gait.  In addition, forward flexion, at worst, has been limited to 25 degrees, as documented in the December 2011 VA examination.  Indeed, the results from the Veteran's September 2012 resulted in forward flexion of 35 degrees and a combined range of motion of 115 degrees.  Such limitations are actually contemplated in a 30 percent rating, not 40.

In this regard, it is important for the Veteran to understand that his complaints of pain, problems associated with pain, and other symptoms, have been taken into consideration and are the basis for both the 40 percent evaluation as well as (it appears) the TDIU finding.  Without taking into consideration his concerns, the current objective medical evidence would not support the current findings, let alone higher ratings. 

Moreover, the evidence does not show that the Veteran suffered from either ankylosis or a fractured spine.  The evidence also does not indicate the Veteran suffered from intervertebral disc syndrome or that he required bed rest, as prescribed by a physician, as of December 30, 2011, forward.

Additionally, the evidence of record is against a finding that the Veteran's back disability resulted in any neurological abnormality, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code during either appeal period at issue in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 at Note (1).  Furthermore, the Board finds no other diagnostic codes appropriate to evaluate the Veteran's service-connected back disability during either appeal period.  See Schafrath, 1 Vet. App. at 595.

Therefore, a rating in excess of 10 percent is not warranted for the Veteran's service-connected back disability prior to December 30, 2011.  After December 30, 2011, a rating in excess of 40 percent is not warranted.  There is no basis for further staged rating of the Veteran's disability, and the preponderance of the evidence is against assignment of any higher rating than that already assigned.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.  

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted during either appeal period on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also Deluca v. Brown, 8 Vet. App. 202 (1995).   Although weakened movement was noted during the December 2011 VA examination, during both the November 2009 and September 2012 VA examinations, the Veteran did not demonstrate additional limitation in range of motion upon repetitive testing.  As such, the Board finds the DeLuca factors have been explicitly considered by the Board and the medical evidence of record, and a higher rating is not warranted based on additional functional loss due to repetitive use.

The Board also finds that an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) is not applicable in this case because the Veteran has already been granted TDIU per an October 2013 rating decision.  In light of the TDIU, further development of this case is simply not warranted. 

Moreover, an extraschedular evaluation is not warranted in this case because the rating criteria adequately contemplate and describe the symptoms and impairment caused by the disability as found at 38 C.F.R. § 4.71a and applied with consideration of  38 C.F.R. § 4.40, § 4.45, and § 4.59.  As such, no referral is required.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
  
Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran did not receive notice prior to the December 2009 rating decision on appeal.  However, the Veteran has not been prejudiced, as the claim was readjudicated in a December 2010 SOC and in a February 2012  Supplemental Statement of the Case (SSOC) as well as a June 2012 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Moreover, neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the current appeal, the evidence of record includes service treatment records, SSA records, VA treatment records, and several VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, three VA examinations were performed to evaluate the Veteran's back disability, and the Veteran has not challenged their adequacy.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in December 2012.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal as to the issue of entitlement to service connection for depression is dismissed.

A rating in excess of 10 percent for service-connected back disability for the period prior to December 30, 2011 is denied.

A rating in excess of 40 percent for service-connected back disability for the period from December 30, 2011, forward, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


